Citation Nr: 0717609	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  01-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 20, 1981, for 
an award of service connection and the assignment of a 100 
percent disability rating for post-traumatic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico.

In a March 2006 Board Remand, the Board referred a claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.  This is 
referred for RO action, if not previously accomplished.

As a preliminary matter, because a 100 percent schedular 
rating for PTSD (also claimed as depression) has been granted 
for the entire appeal period, the issue of entitlement to an 
initial rating in excess of 50 percent prior to April 27, 
2005, and in excess of 70 percent from April 27, 2005, for 
PTSD, is no longer viable.  Further, as the veteran's 
acquired psychiatric disorder has been determined to be PTSD 
(claimed as depression), the maximum benefit has been 
assigned and the issue of service connection for an acquired 
psychiatric disorder other than PTSD is moot.  


FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection 
for a nervous disorder in February 1973 and in November 1978; 
the veteran did not appeal either decision nor has he alleged 
clear and unmistakable error (CUE) in either of those 
decisions.  

2.  VA psychiatrically hospitalized the veteran from August 
26, 1980, to September 5, 1980.  

3.  On July 20, 1981, the RO received a claim for service 
connection an acquired psychiatric disorder from the veteran, 
upon which the present award of service connection and a 100 
percent rating for PTSD are based.  


CONCLUSION OF LAW

The criteria for an earlier effective date of August 20, 
1980, for service connection for PTSD are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.105, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA sent the veteran a notice letter in May 2006 that 
marginally apprised him of the type of evidence necessary to 
support an earlier effective date claim.  While the notice 
letter fails to clearly indicate that VA and private medical 
reports could form the basis of an earlier effective date, 
the letter does ask the veteran to send in any private 
medical report not previously considered and also asks the 
veteran of the location of any VA treatment received so that 
we could obtain those records.    

VA met its duty to assist in obtaining any relevant evidence 
available to substantiate the claim.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  VA sent its 
first notice letter after the initial adverse decision.  Thus 
a timing defect has occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did strictly comply with the Federal 
Circuit's holding in Mayfield II.  The Board remanded the 
case specifically for additional notice to the veteran.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
The AMC issued a rating decision in January 2007 and a 
supplemental statement of the case in February 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the additional 
notice requirements set forth in Dingess, supra, were 
provided in the May 2006 notice letter.  Thus, the Board's 
adjudication of the claim will not unfairly prejudice to the 
veteran.  

Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110 (a).  The 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b) (1).  

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

VA must "give a sympathetic reading to the veteran's filings 
by 'determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.'"  Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  
Intent to apply for benefits is an essential element of any 
claim, whether formal or informal, and, further, the intent 
must be communicated in writing.  MacPhee v. Nicholson, 
459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the 
plain language of the regulations require a claimant to have 
an intent to file a claim for VA benefits); Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even 
an informal claim for benefits must be in writing); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 
(1946) (stating that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it"); 38 C.F.R. § 3.1 (p) (2006) (defining "claim" as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit").  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

The veteran separated from active service in August 1952.  He 
filed his first service connection claim in April 1953; 
however, he claimed only service connection for an eye 
disorder.  He claimed service connection for a nervous 
disorder in March 1972.  A hysterical neurosis was found, but 
service connection was denied in a decision issued in 
February 1973.  The basis for the denial is unclear; however, 
the veteran was properly notified of the decision and did not 
appeal.  

The veteran applied to reopen the claim for service 
connection for a nervous disorder in April 1978.  In November 
1978, the RO notified the veteran that his service connection 
claim had been denied on the basis that the current nervous 
disorder was not incurred during active service.  He was 
properly notified of the decision and did not appeal.  In 
1978, 1979, and 1980, the veteran submitted claims for 
pension.  

VA medical records received in 1979 include an April 26, 
1978, assessment of moderate anxiety and a July, 31, 1978, VA 
assessment of anxiety and depression.  VA psychiatrically 
hospitalized the veteran from May to October 1979, from 
December 1979 to April 1980, from August to September 1980, 
and from November 1980 to January 1981.  In a private medical 
report received on April 6, 1981, a psychiatrist offered 
three diagnoses, that of depressive reaction, anguish 
reaction, and schizo-affective schizophrenia.  The 
psychiatrist related all three to the veteran's active 
service.  

On July 20, 1981, the RO received another application to 
reopen the claim from the veteran, upon which the present 
disability award of service connection and a 100 percent 
rating for PTSD are based.  The Board must still determine, 
however, whether there is any basis to assign an effective 
date earlier than July 20, 1981.  Earlier received medical 
reports, such as those mentioned above, may suffice as an 
informal claim for benefits under certain circumstances.  
38 C.F.R. § 3.157.  

In applying 38 C.F.R. § 3.157, a report of examination or 
hospitalization cannot constitute an informal claim, absent a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  See Crawford v. Brown, 5 Vet. App. 
33, 34-35 (1993).  In this case a prior formal claim for 
compensation had been disallowed.

The date of admission to a VA hospital may serve as the date 
of the claim, if the formal claim is received within a year.  
38 C.F.R. § 3.157(a), (b) (1).  A VA hospital report that 
reflects that the veteran was hospitalized on August 26, 
1980, qualifies under this provision.  Hospital admission was 
within a year of the date that VA received the claim for 
benefits, July 20, 1981.  During that hospitalization, a 
diagnosis of schizophrenia was made.  While PTSD was not 
noted, the report may nevertheless serve as an informal claim 
for compensation by operation of § 3.157, and may also 
support service connection for a nervous condition, as 
explained by the Court in McGrath v. Gober, 14 Vet. App. 28, 
35 (2000).

In McGrath, the veteran had filed a claim for a nervous 
condition in 1972; however, the first competent evidence of 
PTSD was dated in 1992.  The Court stressed that even if the 
first diagnosis of PTSD was submitted over twenty years after 
the claim, it nevertheless supported and referred back to the 
pending claim for a nervous condition, which had remained 
unadjudicated for two decades.  

Any VA hospital reports dated earlier than July 20, 1980, 
cannot serve as a claim because VA received the veteran's 
application on July 20, 1981, more than one year after such 
hospitalization.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of August 
26, 1980, for grant of service connection for PTSD.  The 
claim is therefore granted.  


ORDER

An earlier effective date of August 26, 1980, for an award of 
service connection and the assignment of a 100 percent 
disability rating for PTSD is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


